Case 9:18-cv-81258-DMM Document 120 Entered on FLSD Docket 07/08/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                      Case No. 9:18-cv-81258-MIDDLEBROOKS/BRANNON


   JUDITH MARILYN DONOFF, on Behalf of                  CLASS ACTION
   Herself and All Others Similarly Situated,

                                 Plaintiff,

          vs.

   DELTA AIR LINES, INC.,

                                 Defendant.
                                                   /

                  PLAINTIFFS’ RESPONSE IN OPPOSITION TO
        DEFENDANT’S MOTION TO EXTEND SUMMARY JUDGMENT DEADLINE


          Plaintiffs Judith Marilyn Donoff and Walter Capillo (“Plaintiffs”), by their undersigned

   attorneys, file this Response in Opposition to Defendant Delta Air Lines, Inc.’s (“Defendant”)

   Motion to Extend Summary Judgment Deadline [ECF No. 118] and state the following in support.

          1.      Pursuant to this Court’s Order, discovery closed on June 24, 2019, and the deadline

   for the Parties to file any motion for summary judgment is July 15, 2019. See [ECF No. 35 at 6].

          2.      The Parties have agreed to one remaining fact witness deposition proceeding after

   the discovery deadline. This deposition, of a non-party fact witness, will occur this week on July

   10, 2019, and is being taken by the Plaintiffs, not the Defendant.

          3.      On June 24, 2019, Defendant filed a Motion to Extend the Summary Judgment

   Deadline [ECF No. 118].

          4.      Under the Rules of Civil Procedure, the scheduling order set forth by the court “may

   only be modified for good cause and with the court’s consent.” Fed. R. Civ. P. 16(b)(4).


                                                    1
Case 9:18-cv-81258-DMM Document 120 Entered on FLSD Docket 07/08/2019 Page 2 of 4



   Additionally, under Rule 6(b), when an act must be done within a specified time, the court may

   extend that time period for good cause. Fed. R. Civ. P. 6(b)(1)(A). To establish good cause, the

   party seeking the extension must establish that the schedule could not be met despite the party’s

   diligence. See Ashmore v. Secretary, Dept. of Transp., 503 Fed. Appx. 683, 685 (11th Cir. 2013).

          5.      Defendant has failed to establish good cause because the schedule can, in fact, be

   met. At this point in time, Defendant’s discovery is complete, and there is no reason that Defendant

   cannot move for summary judgment by the July 15, 2019, deadline. Indeed, Defendant’s motion

   does not identify any additional discovery that Defendant needs before filing its summary

   judgment motion.

          6.      Moreover, Defendant’s proposal of “[e]xtending the summary judgment deadline

   to one month after the Court rules on Delta’s motion to dismiss” will negatively impact the trial

   date set in this matter—which has already been continued once at Defendant’s request (and with

   Plaintiffs’ consent)—as it will be burdensome for the Court to rule on the motion for summary

   judgment prior to the two-week trial period commencing September 30, 2019.

          WHEREFORE, Plaintiffs respectfully request the Court enter an order denying the

   Defendant’s Motion to Extend Summary Judgment Deadline [ECF No. 118], and for such other

   and further relief the Court deems just and proper.



    Dated: July 8, 2019                          Respectfully submitted,

                                                 /s/ Alec H. Schultz
                                                 Scott B. Cosgrove
                                                   Fla. Bar No. 161365
                                                 Alec H. Schultz
                                                   Florida Bar No. 35022
                                                 John R. Byrne
                                                   Florida Bar No. 126294
                                                 Jeremy L. Kahn

                                                    2
Case 9:18-cv-81258-DMM Document 120 Entered on FLSD Docket 07/08/2019 Page 3 of 4



                                      Fla. Bar No. 105277
                                     LEÓN COSGROVE, LLP
                                     255 Alhambra Circle, Suite 800
                                     Coral Gables, Florida 33134
                                     Telephone: 305.740.1986
                                     Facsimile: 305.437.8158
                                     Email: scosgrove@leoncosgrove.com
                                     Email: aschultz@leoncosgrove.com
                                     Email: jbyrne@leoncosgrove.com
                                     Email: jkahn@leoncosgrove.com
                                     Counsel for Plaintiffs and the Class


                                     Paul J. Geller, Esq.
                                      Florida Bar No. 984795
                                     Stuart A. Davidson, Esq.
                                      Florida Bar No. 84824
                                     Jason H. Alperstein, Esq.
                                      Florida Bar No. 64205
                                     Christopher C. Gold, Esq.
                                      Florida Bar No. 088733
                                     Bradley M. Beall, Esq.
                                      Florida Bar No. 1010635
                                     ROBBINS GELLER RUDMAN & DOWD LLP
                                     120 East Palmetto Park Road, Suite 500
                                     Boca Raton, Florida 33432
                                     Email: pgeller@rgrdlaw.com
                                     Email: sdavidson@rgrdlaw.com
                                     Email: jalperstein@rgrdlaw.com
                                     Email: cgold@rgrdlaw.com
                                     Email: bbeall@rgrdlaw.com
                                     Counsel for Plaintiffs and the Class




                                        3
Case 9:18-cv-81258-DMM Document 120 Entered on FLSD Docket 07/08/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 8, 2019, I electronically filed the foregoing with the

   Clerk of Court using CM/ECF system which in turn will serve a copy by electronic mail to all

   counsel of record.

    Lazaro Fernandez, Jr., Esq.                       Gayle I. Jenkins, Esq.
    Denise B. Crockett, Esq.                          WINSTON & STRAWN LLP
    STACK FERNANDEZ & HARRIS, P.A.                    333 South Grand Avenue, 38th Floor
    1001 Brickell Bay Drive, Suite 2650               Los Angeles, CA 90071-1543
    Miami, Florida 33131                              Tel: (213) 615-1863
    Tel: (305) 371-0001                               Email: gjenkins@winston.com
    Email: lfernandez@stackfernandez.com              Email: rsalyer@winston.com
    Email: dcrockett@stackfernandez.com               Email: docketla@winston.com
    Email: gmartich@stackfernandez.com                Attorneys for Defendant, Delta Air Lines
    Email: mwolf@stackfernandez.com
    Attorneys for Defendant, Delta Air Lines


    David L. Balser, Esq.
    Julia C. Barrett, Esq.
    Katherine P. Nobles, Esq.
    Edward Bedard, Esq.
    KING & SPALDING LLP
    1180 Peachtree Street, NE, Suite 1600
    Atlanta, Georgia 30309
    Email: dbalser@kslaw.com
    Email: jbarrett@kslaw.com
    Email: pnobles@kslaw.com
    Email: ebedard@kslaw.com
    Attorneys for Defendant, Delta Air Lines


                                                      /s/ Alec H. Schultz
                                                        Alec H. Schultz




                                                  4
